Robert H. Dudley, Justice, dissenting. The appellant was charged with the rape of three girls who were five, ten, and thirteen years old. Force was not an element of the crimes. See Ark. Code Ann. § 5-14-103 (1987). Appellant denied the charges. In the State’s case-in-chief, the girls used graphic language to describe their allegations. Appellant’s counsel was concerned that the jurors would infer that girls of such immature years would not have such an extensive knowledge of sexual acts unless they had, in fact, been previously exposed to sexual acts by appellant. In his defense, appellant’s counsel sought to counter the testimony by showing that the girls (1) lacked credibility and (2) that the graphic language did not necessarily come from any experience with appellant. He showed that the girls had made prior accusation which apparently were false because the girls later retracted them. Those false allegations against others included an allegations of sexual abuse. Counsel then sought to prove that the girls previously had seen sexual acts performed by their mother and various men, and that is where they gained the knowledge to graphically describe their allegations. The trial court ruled the matter of prior knowledge was not relevant. The majority opinion affirms that ruling. I dissent. The basis of the majority opinion is that the proffered testimony had no bearing on the elements of the alleged rapes, or the ultimate issue. I submit that the majority misconstrue the meaning of Rule 401. The definition of “relevancy” is not at all limited to the ultimate fact in dispute. In fact, because the word “materiality” had acquired that very meaning, it was deliberately excluded from use in the rules. Cotchett and Elkind, Federal Courtroom Evidence, 43 (2d ed. 1988). “Relevant evidence” under Rule 401 means evidence “having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.” The advisory committee’s comments to Rule 401 of the federal rules provides: “The kind of fact to which proof may be properly directed is any fact that is of consequence to the determination of the action. The fact to be proved may be ultimate, intermediate, or evidentiary; so long as it is of consequence in the determination of the action.” As Dean McCormick has so aptly phrased it: “To be relevant, evidence need only be a brick, not a wall.” McCormick on Evidence 543 (3d ed. 1984). In sum, the majority misconstrues the meaning of “relevant.” In Grigsby v. State, 260 Ark. 499, 542 S.W.2d 275 (1976), we said relevant evidence is any evidence which aids in establishing the accused’s guilt or innocence, even though only a slight inference can be drawn from the evidence. In Brown v. State, 264 Ark. 944, 581 S.W.2d 549 (1979), we held that prior sexual conduct between the prosecutrix and the accused was relevant to a consent defense to a charge of rape. The fallacy of the majority reasoning can easily be demonstrated. If the elements of a crime, or the ultimate issue, are all that are relevant, an accused could never prove insanity as a defense, and credibility of witnesses could never be attacked. The proffered testimony in this case was relevant to prove that the girls were able to graphically describe sexual activity aside from any act by the accused. The majority opinion affirms the trial court on the alternative basis of hearsay. Again, I am unable to agree because, under the facts of this case, such an alternative ruling would be manifestly unfair. Here, in response to appellant’s counsel’s question, the trial court stated that the relevancy ruling applied to all witnesses, and that included the girls. Thus, the appellant was prevented on the basis of relevancy from asking the questions directly of the girls. Accordingly, I dissent. Holt, C.J., and Newbern, J. join in this dissent.